Exhibit 8(a)(xii)(a) AMENDMENT NO. 4 To the PARTICIPATION AGREEMENT Among PUTNAM VARIABLE TRUST PUTNAM RETAIL MANAGEMENT LIMITED PARTNERSHIP And LINCOLN NATIONAL LIFE INSURANCE COMPANY THIS AMENDMENT is made and executed as of the 1st day of May, 2014 among Lincoln National Life Insurance Company (the “Company”), Putnam Variable Trust (the “Trust”) and Putnam Retail Management Limited Partnership (the “Underwriter). WHEREAS, the Company, the Trust and the Underwriter, (f/k/a Putnam Retail Management, L.P.) have executed a Participation Agreement dated as of April 30, 2001, as amended (the “Fund Participation Agreement”); Wherefore, each of the parties hereto wish to amend the Fund Participation Agreement as follows. 1. Schedule A of the Fund Participation Agreement shall be deleted in its entirety and replaced with the attached Schedule A. 2. All other terms of the Fund Participation Agreement remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the first above-written date. PUTNAM RETAIL MANAGEMENTPUTNAM VARIABLE TRUST LIMITED PARTNERSHIP By /s/ Mark ConeenyBy /s/ Mike Higgins Its Managing DirectorIts Senior Vice President Duly AuthorizedDuly Authorized LINCOLN NATIONAL LIFE INSURANCE COMPANY By /s/ Mark Coneeny Daniel R. Hayes Its Vice President Duly Authorized Schedule A Lincoln Life Separate Accounts Separate Account Name Date Established Funds Used Contract Name Lincoln National Variable Annuity Account C June 3, 1981 Global Health Care –Class IB Multi Fund (Individual) Lincoln National Variable Annuity Account L April 29, 1996 Growth and Income –Class IB Global Health Care –Class IB Lincoln Life Group Variable Annuity Lincoln Life Variable Annuity Account N November 3, 1997 Growth and Income –Class IB Global Health Care –Class IB Absolute Return 500 Fund Class- IA Absolute Return 500 Fund Class- IB Lincoln ChoicePlus Lincoln ChoicePlus II Lincoln ChoicePlus II Bonus Lincoln ChoicePlus II Access Lincoln ChoicePlus II Advance ChoicePlus Assurance (B Share) ChoicePlus Assurance (C Share) ChoicePlus Assurance (L Share) ChoicePlus Assurance (Bonus) Lincoln Investor AdvantageSM Lincoln Investor AdvantageSM Fee-Based Lincoln Investor AdvantageSM RIA Lincoln Life Variable Annuity Account Q November 3, 1997 Global Health Care –Class IB Multi Fund (Group) Lincoln Life Variable Annuity Account W November 28, 2000 Growth and Income –Class IB Small Cap Value –Class IB Wells Fargo New Directions Core Wells Fargo New Directions Access Wells Fargo New Directions Access 4 Lincoln Life Flexible Premium Variable Life Account M December 2, 1997 Growth and Income –Class IB Global Health Care –Class IB Lincoln Variable Universal Life CV , CV-II and CV-III Lincoln Variable Universal Life DB and DB-II Lincoln Variable Universal Life MoneyGuard Lincoln Life Flexible Premium Variable Life Account R December 2, 1997 Growth and Income –Class IB Global Health Care –Class IB Lincoln Survivor Variable Universal Life Lincoln Survivor Variable Universal Life II Lincoln Survivor Variable Universal Life III Lincoln Life Flexible Premium Variable Life Account S November 2, 1998 Growth and Income –Class IB Global Health Care –Class IB Lincoln Corporate-owned Variable Universal Life Lincoln Corporate-owned Variable Universal Life Series III Lincoln Corporate-owned Variable 4 Lincoln Life Flexible Premium Variable Life Account Z July 30, 2003 Growth and Income –Class IB Global Health Care –Class IB Lincoln Corporate Variable Private Soltuions Lincoln National Life Insurance Company Separate Account 68 May 1, 2001 Growth and Income –Class IB Director Group Variable Annuity Lincoln National Life Insurance Company Separate Account 69 May 1, 2001 Global Health Care –Class IB Director Group Variable Annuity
